Case 1-17-01005-ess   Doc 129-2   Filed 02/21/19   Entered 02/21/19 16:41:01




                      Exhibit B
     Case 1-17-01005-ess                      Doc 129-2               Filed 02/21/19                  Entered 02/21/19 16:41:01

                                                                                                                       llwokllcld Place, 200 Vesey SlicCI

Loc (_e                LLP
                                                                                                                                              20111 Floor
                                                                                                                              New York. NY 10281-2 101
                                                                                                                                 Telephone: 2 12-~ 15-8600
                                                                                                                                       Fa:-:: 212-303-2754
                                                                                                                                        www.lockdoid.com

       0                                                                                                                           G1cgory T. Casamcnlo
                                                                                                                         Direcl Telephone: 646-217-7525
                                                                                                                               gcasa mcnlo(i/) loo.:kclord.colll


 February 14, 2019

 VIA EMAIL

 AdamR. Shaw
 Boies Schiller Flexner LLP
 30 South Pearl St., 11th Floor
 Albany, NY 12207
 ashaw@bsfllp.com

           Re: Golden v. JP Morgan Chase, et al., No. J:17-ap-01005-ESS (BanJo·. E.D.N.Y.)

 Mr. Shaw:

         I write on behalf of National Collegiate Student Loan Trust 2006-4 (the "2006-4 Trust")
 in response to your February 4, 2019 letter following up on certain issues discussed during our
 recent discovery meet and confer call. 1

        First, your letter specifies a request for "every single guaranty agreement, purchase
 agreement, origination agreement, and all other documents incorporated by reference into the
 Deposit and Security Agreement, National Collegiate Student Loan Trust 2006-4 and the Deposit
 and Sale Agreement, National Collegiate Student Loan Trust 2006-4." The 2006-4 Trust has
 agreed to search for and produce guaranty agreements, purchase agreements, origination
 agreements, and similar documents incorporated by reference into the Deposit and Security
 Agreement and/or Deposit and Sale Agreement. The 2006-4 Trust has already produced a
 number of those documents. See Bates Nos. Golden_2006-4_000001 - Golden_2006-4_001138;
 Golden_2006-4_001264 - Golden 2006-4_001399. We continue to search for responsive
 documents and will continue to make productions on a rolling basis as additional responsive
 materials are identified.

         Your letter also requests, "[i]n light of TERI's bankruptcy," various documents relating
 to proceedings in the TERI bankruptcy or orders issuing from that bankruptcy. These requests
 are irrelevant to plaintiffs claims at issue in this case, and therefore the 2006-4 Trust will not
 search for and/or produce such documents, if any exist.

        Plaintiffs loan that is held by the 2006-4 Trust is non-dischargeable because it falls under
 Section 523(a)(8)(A)(i). That section provides that an educational loan is not dischargeable in

 1The 2006-4 Trust incorporates into this letter by reference all of its General Objections and Specific Objections to
 Requests Nos. 2, 8, and 11 in response to Plaintiffs Second Request for the Production of Documents. This letter
 does not waive any of the 2006-4 Trust's objections raised therein.

                    1\ll:lllla l /\uslinllloslonl Chicago I Cinc111n<Jii I Dallas lli<Jilitlld II long Kong lllouslunll,ondcml Lns A ngeles
                M iami I New Orleans INc\\' Yo1k ll'lincclonll'Hwidcncc I San F~nnciscn I Slnml'01d I Wasliinglnn DC I Wcsl Palm Bencli
    Case 1-17-01005-ess        Doc 129-2     Filed 02/21/19    Entered 02/21/19 16:41:01

Adam R. Shaw
February 14, 2019
Page Two


bankruptcy if it is "made, insured, or guaranteed by a governmental unit, or made under any
program funded in whole or in part by a governmental unit or nonprofit institution .. . ." 11
U.S.C. § 523(a)(8)(A)(i). Plaintiff obtained her loan in September 2006. The loan was made
under the Bank One Education One Loan Program (the "Loan Program"). At the time the loan
was made, the Loan Program was guaranteed by TERI, a non-profit institution. As such,
Plaintiffs loan is subject to Section 523(a)(8)(A)(i) because it was "made under [a] program
funded in whole or in part by a ... nonprofit institution." That TERI filed for bankruptcy in
2008, almost two years after the loan was funded, does not change this.

        The 2006-4 Trust's position is supported by a plain reading of the statute. If you believe
there is caselaw that supports a view that events occuning years after the loan closed are
somehow relevant to the application of Section 523(a)(8)(A)(i), please provide it to us and we
will consider it. In any event, and as the various items you enclosed with your letter
demonstrate, the record of those proceedings is public and equally available to plaintiff.

        As agreed, the 2006-4 Trust will produce documents showing that plaintiffs loan was
made in 2006, that it was made as part of the Bank One Education One Loan Program, and that
the Loan Program was guaranteed by TERI at the time the loan was made. Plaintiffs request for
any TERI-related documents reflecting events that took place subsequent to the origination of the
loan, such as the 2008 TERI bankruptcy, modifications and/or terminations of any TERI-related
agreements as a result, communications made to noteholders regarding the same, or payments
made from TERI to the 2006-4 Trust under any bankruptcy order or agreement, are both
temporally and substantively irrelevant to the issues in this case.

       We would be happy to discuss these issues further when convenient.

                                             Regards,




                                             Gregory T. Casamento, Esq.


cc: to All Counsel of Record
